In an action to recover damages based upon fraudulent representations in connection with the purchase of a business, its fixtures and equipment, judgment in plaintiff’s favor, after trial by the court, without a jury, unanimously affirmed, with costs. In our opinion the proof sustains the finding that the loss of the business so purchased was the result of appellants’ misrepresentations and that respondent is entitled to recover the prospective profits thereof during the remainder of the term of the lease which appellants sold to him. (Snow V. Pulitzer, 142 N. Y. 263; Bagley v. Smith, 10 N. Y. 489; Schile v. Brolchahus, 80 N. Y. 614.) Present — Carswell, Johnston, Sneed and Wenzel, JJ.; Nolan, P. J., not voting.